GMGINAL                                          06/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0198


                                         DA 22-0198


STATE OF MONTANA,
                                                                          JUN 2 3 2022
                                                                        Bowen Greenwood
              Plaintiff and Appellee,                                 Clerk of Supreme Court
                                                                         State Of kAnntarlia


       v.                                                            ORDER

RONALD DWAYNE GLICK,

              Defendant and Appellant.


        This Court reviews briefs to ensure compliance with Rules 11-13 of the Montana
Rules of Appellate Procedure. After reviewing the Appellant's brief filed on June 23,
2022, this Court has determined that the brief does not comply with the Rules and must
be resubmitted.
        Most important, M. R. App. P. 10(2) requires that all briefs in criminal cases
appealed by the defendant shall be served on both the County Attorney and the Attorney
General. The certificate of service on the Appellant's Brief indicates that it was served
only on the Flathead County Attorney, not upon the Attorney General. The Court will
accept Appellant's brief for filing after it has been served upon the Attorney General.
       Additionally, M. R. App. P. 13(2) requires a signed original and nine copies of
each brief shall be filed with the Clerk of the Supreme Court. Appellant filed no copies of
his brief.
       Therefore,
       IT IS ORDERED that Appellant shall, within ten (10) days, serve a copy of
Appellant's brief on the Attorney General of the State of Montana and shall file with the
Clerk of this Court an amended Certificate of Service indicating such service;
       IT IS FURTHER ORDERED that Appellant shall file nine copies of his opening
brief within ten (10) days of the date of this Order with the Clerk of this Court;
       IT IS FURTHER ORDERED that the Clerk of this Court shall lodge Appellant's
opening brief until it receives the amended Certificate of Service and the required copies
of the brief;
       IT IS FURTHER ORDERED that if the Clerk of this Court does not receive an
amended Certificate of Service within twenty days of the date of this Order, Appellant's
opening brief shall be rejected.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.'
       DATED this 23rd day ofJune, 2022.
                                                       For the Court,